Case 1:18-cr-00011-HSM-CHS Document 576-8 Filed 03/29/21 Page 1 of 6 PageID #:
                                  12263
Case 1:18-cr-00011-HSM-CHS Document 576-8 Filed 03/29/21 Page 2 of 6 PageID #:
                                  12264
Case 1:18-cr-00011-HSM-CHS Document 576-8 Filed 03/29/21 Page 3 of 6 PageID #:
                                  12265
Case 1:18-cr-00011-HSM-CHS Document 576-8 Filed 03/29/21 Page 4 of 6 PageID #:
                                  12266
Case 1:18-cr-00011-HSM-CHS Document 576-8 Filed 03/29/21 Page 5 of 6 PageID #:
                                  12267
Case 1:18-cr-00011-HSM-CHS Document 576-8 Filed 03/29/21 Page 6 of 6 PageID #:
                                  12268
